 
 
I 
111th CONGRESS 1st Session 
H. R. 1150 
IN THE HOUSE OF REPRESENTATIVES 
 
February 24, 2009 
Mr. Carney (for himself, Ms. Schwartz, Mr. Brady of Pennsylvania, Ms. Markey of Colorado, Mr. Doyle, Mr. Bachus, Mr. Altmire, Mr. Payne, and Mr. Holden) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Homeland Security, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To authorize the Secretary of Homeland Security to award grants on a competitive basis to regional biocontainment laboratories for maintaining surge capacity that can be used to respond to acts of bioterrorism or outbreaks of infectious diseases, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Laboratory Surge Capacity Preparedness Act. 
2.FindingsThe Congress finds the following: 
(1)The Federal Government, through grants provided by the National Institute of Allergy and Infectious Diseases, has invested more than $250,000,000 in the construction of regional biocontainment laboratories (RBLs), a network of 13 university-based Biosafety Level 3 (BSL3) laboratories. Individual university grant recipients have provided additional private matching funds to construct these facilities. 
(2)These laboratories were established to fulfill 2 functions essential to the Nation’s biodefense strategy: 
(A)To support research for the development of drugs, vaccines, and diagnostics for emerging infections and biological threats. 
(B)To provide surge capacity in support of a public emergency response to acts of bioterrorism and outbreaks of infectious disease. 
(3)While the Federal Government has provided support for the construction of these facilities, it has not to date provided the operational support required by these laboratories to fulfill their Federal surge capacity mission. 
(4)Recent bioterrorism exercises conducted by the Department of Homeland Security and the Centers for Disease Control and Prevention have demonstrated that the Federal Government may not have sufficient laboratory surge capacity to adequately respond to a large scale bioterrorism event. 
(5)Once fully operational, the network of RBLs will be able to collectively provide more than 52,000 square feet of laboratory space within a relatively short period of a declared national bioterror or pandemic emergency. 
(6)In addition, the RBL network will be able to collectively provide the services of nearly 500 trained personnel, of which more than 230 will have Department of Justice clearance. 
(7)Each of the RBLs has highly trained and specialized personnel capable of handling select agent pathogens and conducting diagnostic testing, in a secure BSL3 setting that can be locked down rapidly and discreetly during an act of bioterrorism. Each facility can maintain chain of custody requirements for specimen processing. 
(8)All of the RBL facilities were designed with multiple laboratory suites, so that each can handle multiple airborne pathogens simultaneously without the risk for cross-contamination. Additionally, the RBLs can support critical threat assessment research through the combined strengths of some of the world’s leading bioterrorism research experts and the development of diverse animal models. 
(9)The House Homeland Security Appropriations Subcommittee recognized the multi-agency potential of the RBLs by including report language in its fiscal year 2008 appropriations bill calling on the Department of Homeland Security to leverage the Federal investment in these facilities. 
(10)The Federal Government, through the Department of Homeland Security, should provide funding for the RBL network to preserve this critical homeland security asset and ensure that the Nation has the surge capacity needed to adequately respond to acts of bioterrorism and pandemics. 
3.Laboratory surge capacity 
(a)GrantsThe Secretary of Homeland Security shall award grants on a competitive basis to regional biocontainment laboratories for maintaining surge capacity that can be used to respond to acts of bioterrorism or outbreaks of infectious diseases. 
(b)AmountThe Secretary shall base the amount of a grant under this section to a regional biocontainment laboratory on the costs incurred by such laboratory that are associated with the provision of surge capacity. 
(c)InspectionsThe Secretary may award a grant to a regional biocontainment laboratory under this section only if the laboratory agrees to allow the Secretary and other relevant Federal agencies to inspect the facilities of the laboratory. 
(d)DefinitionsIn this section— 
(1)The term regional biocontainment laboratory means any of the 13 regional biocontainment laboratories funded through the National Institute of Allergy and Infectious Diseases. 
(2)The term relevant Federal agency means any Federal agency with a role in public emergency response to acts of bioterrorism and outbreaks of infectious diseases. 
(3)The term Secretary means the Secretary of Homeland Security. 
(e)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated— 
(1)$24,000,000 for fiscal year 2010; 
(2)$26,000,000 in fiscal year 2011; and 
(3)$26,000,000 in fiscal year 2012. 
4.ReportingNot later than 6 months after the date of the enactment of this Act, the Secretary of Homeland Security, in consultation with the Secretary of Health and Human Services, shall report to the Congress on— 
(1)activities undertaken to integrate the network of regional biocontainment laboratories (as defined in section 3(d)(1)) with the Center for Disease Control and Prevention’s laboratory reponse network; and 
(2)the extent to which additional Biosafety Level 3 (BSL3) laboratories are needed to fulfill the Nation’s laboratory surge capacity needs. 
 
